ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-219, concluding that CONNIE MCGHEE of NEWARK, who was admitted to the bar of this State in 1982, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 1.4(c) (failure to keep client reasonably informed about the status of the matter);
And the Disciplinary Review Board having further concluded that respondent should be required to refund the sum of $12,268 in the DeVoses matter;
And good cause appearing;
It is ORDERED that CONNIE MCGHEE is hereby censured; and it is further
ORDERED that respondent shall refund the sum of $12,268 in the Devoses matter within sixty days after the filing date of this Court’s Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.